                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CHARLES A. WINSTON                                                                    PLAINTIFF
ADC #84733

v.                             Case No. 5:16-cv-00252-KGB-PSH

ESTELLA BLAND and
DR. STEVEN STRINGFELLOW                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Findings and Recommendations submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 113). No objections have been filed, and the time to

file objections has passed. After careful consideration, the Court concludes that the Findings and

Recommendations should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Id.). The Court therefore dismisses this case without prejudice.

       It is so ordered, this the 12th day of September 2019.




                                                  _____________________________
                                                  Kristine G. Baker
                                                  United States District Judge
